Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20   PageID.330   Page 1 of 75




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN



 JOSHUA FLORES, ALEXANDR                Case No.: 2:20-cv-10972-SFC-DRG
 KLIMUSHKIN, JASON
 HENDERSON, MARK KROHN,                 Hon. Sean F. Cox
 PATRICK GRAVENESE, ROBERT
 OLIVER, and RICHARD L.                 FIRST AMENDED CLASS
 STIRRAT, on behalf of themselves and   ACTION COMPLAINT
 all others similarly situated,

                         Plaintiffs,
                                        JURY TRIAL DEMANDED
 v.

 FCA US LLC, a Delaware corporation,

                         Defendant.
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.331     Page 2 of 75




      The allegations in this complaint are based on personal knowledge as to

Plaintiffs’ own conduct and are made on information and belief as to all other

matters based on an investigation by counsel.

                                INTRODUCTION

      1.      This is a putative class action against FCA US, LLC (“FCA” or

“Fiat Chrysler Automobiles”) on behalf of individuals who purchased or leased

any of the following vehicles sold with an electronic sway bar disconnect

(hereinafter, the “Class Vehicles”):1

            2010-2017 Jeep Wrangler Rubicon (“JK”)

            2010-2017 Jeep Wrangler Unlimited Rubicon (“JKU”)

            2018-2020 Jeep Wrangler Rubicon (“JL”)

            2018-2020 Jeep Wrangler Unlimited Rubicon (“JLU”)

            2020 Jeep Gladiator Rubicon

            2010 Dodge Ram 2500 Power Wagon

            2011-2020 Ram 2500 Power Wagon

      2.      As described in greater detail below, a sway bar (also called an

“anti-roll bar” or “stabilizer bar”) is part of a car’s suspension system. It provides

stability and helps prevent the car from leaning to one side when turning. Driving



1
 The term “Class Vehicles” are limited to those that were manufactured after June
10, 2009.
                                           1
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.332    Page 3 of 75




on streets or highways with a disconnected or malfunctioning sway bar is

dangerous.

      3.      For cars that are suitable for off-roading, like the Class Vehicles

here, it is sometimes advantageous to temporarily disconnect the sway bar when

driving in rough terrain. The Class Vehicles’ suspension systems include an

electronic sway bar disconnect, which is intended to allow the driver to quickly

disconnect and reconnect the sway bar with the push of a button on the dashboard.

      4.      The problem, however, is that the electronic sway bar disconnect

has a dangerous defect, and thus poses a serious safety risk to drivers, occupants,

and the general public (hereinafter, “the Sway Bar Defect”). Specifically, the

electronic circuit board for the sway bar disconnect is in a housing with seals that

are prone to failure and is located in an area that is likely to get wet or sprayed

under ordinary or expected conditions, such as driving over puddles or in the rain.

Failure of the circuit board occurs when liquid or contaminants breach a seal of

the housing, resulting in a disconnected or malfunctioning sway bar. In some

instances, the electronic sway bar disconnect will fail and not reconnect, forcing

the driver to drive on roads and highways without a sway-bar. Driving on streets

and highways with a disconnected or malfunctioning sway bar is dangerous.

      5.      FCA has known about this problem for years but has taken no

action to fix it. Instead, FCA continues to sell the Class Vehicles as safe, reliable


                                           2
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20           PageID.333     Page 4 of 75




and fit for their ordinary purpose. Even worse, FCA also denies warranty

coverage for the Sway Bar Defect. As a result, owners of the Class Vehicles have

suffered damages, including, inter alia: (1) out-of-pocket expenses to repair or

replace defective electronic sway bar disconnects; (2) costs for future repairs or

replacements; (3) sale of their vehicle at a loss; and/or (4) diminished value of

their vehicles.

                           JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d)(2). The matter in controversy, exclusive of interest and costs, exceeds

the sum or value of $5,000,000 and is a class action in which there are more than

100 Class members, members of the Classes (as defined below) are citizens of

states different from FCA, and greater than two-thirds of the members of the

Classes reside in states other than the states in which FCA is a citizen.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because FCA resides in and is headquartered in this district, regularly transacts

substantial business in this district, is subject to personal jurisdiction in this

district, and therefore is deemed to be a citizen of this district. Additionally, FCA

has advertised in this district and has received substantial revenue and profits

from its sales and/or leasing of Class Vehicles in this district; therefore, a

substantial part of the events and/or omissions giving rise to the claims occurred,


                                            3
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.334    Page 5 of 75




in part, within this district.

       8.      This Court has personal jurisdiction over FCA because it is

headquartered and has otherwise conducted substantial business in this judicial

district, and intentionally and purposefully placed Class Vehicles into the stream

of commerce within Michigan and throughout the United States.

                                      PARTIES

      A.       Plaintiffs

      9.       Plaintiff Joshua Flores is a citizen of California and resides in

Roseville, California. Mr. Flores owns a 2018 Ram Power Wagon, which he

purchased for his personal or household use in April 2018 from an authorized

Ram dealer, Hoblit Dodge, in Woodland, California. Prior to his purchase, Mr.

Flores reviewed and relied on the window sticker. He also spoke with a sales

representative about the Class Vehicle he purchased. None of the sources of

information Mr. Flores reviewed disclosed the Sway Bar Defect. If there had

been such a disclosure, Mr. Flores would not have bought his Class Vehicle, or

would have paid less for it.

      10.      After his purchase, and within the warranty period, Mr. Flores

experienced the Sway Bar Defect where the sway bar would not engage and the

electronic sensors stopped functioning. Mr. Flores brought his car to the dealer

for repair, but after the attempted repairs, Mr. Flores had to bring the car back


                                           4
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.335     Page 6 of 75




several times because the Sway Bar Defect continued to manifest.

      11.     Plaintiff Alexandr Klimushkin is a citizen of California and lives

near Sacramento, California. Mr. Klimushkin owns a 2018 Jeep Wrangler

Unlimited Rubicon, which he purchased new for his personal or household use in

January 2019 from Chapman Chrysler Jeep in Henderson, Nevada. Prior to his

purchase, Mr. Klimushkin viewed and relied on the window sticker, which did not

disclose the Sway Bar Defect. If there had been such a disclosure, Mr.

Klimushkin would not have bought his Class Vehicle, or would have paid less for

it. Mr. Klimushkin has experienced the Sway Bar Defect, where the sway bar

would not connect or disconnect on demand as advertised. The defect manifested

within the warranty period, and although he reported the problem to the dealer, it

has not been fixed.

      12.     Plaintiff Jason Henderson is a citizen of Michigan and resides in

Royal Oak, Michigan. Mr. Henderson owns a 2013 Jeep Rubicon, which he

purchased for his personal or household use in 2013 from an authorized Jeep

dealer, Cross Jeep in Louisville, Kentucky. Prior to his purchase, Mr. Henderson

reviewed and relied on the window sticker. He also reviewed information on

Jeep.com and spoke with a sales representative about the Class Vehicle he

purchased. None of the sources of information Mr. Henderson reviewed

disclosed the Sway Bar Defect. If there had been such a disclosure, Mr.


                                         5
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.336    Page 7 of 75




Henderson would not have bought his Class Vehicle, or would have paid less for

it.

      13.     After his purchase, Mr. Henderson experienced a problem where the

sway bar would not disconnect. Later, the Sway Bar Defect again manifested

while Mr. Henderson was driving in a remote area of the Upper Peninsula of

Michigan, which required him to tow the vehicle to his authorized Jeep dealer.

Jeep attempted to fix the problem, but the Sway Bar Defect manifested almost

immediately after the attempted repair. Mr. Henderson brought the vehicle in a

second time to Jeep, but rather than address the problem, Jeep only disabled the

electronic sway bar disconnect as a band-aid measure, and told Mr. Henderson

that he would be required to pay $1,500 to replace the system.

      14.     Plaintiff Patrick Gravenese is a citizen of New Jersey and resides in

Vineland, New Jersey. Mr. Gravenese owns a 2013 Ram Power Wagon, which

he purchased for his personal or household use in 2015 from Wholesale Outlet

Automotive Group. Mr. Gravenese has experienced the Sway Bar Defect

numerous times. Mr. Gravenese complained about the problem to an authorized

Jeep dealer in Millville, New Jersey, but the dealer would not fix the problem

under warranty.

      15.     Plaintiff Mark Krohn is a citizen of New York and resides in

Buffalo, New York. Mr. Krohn owns a 2015 Wrangler Unlimited Rubicon, which


                                         6
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.337    Page 8 of 75




he purchased for his personal or household use in July 2015 from Koons Dodge

Jeep in Vienna, Virginia. Mr. Krohn had his vehicle custom built, and prior to his

purchase, he reviewed a build sheet showing options being ordered. Prior to his

purchase, Mr. Krohn also viewed and relied on window stickers on similar Jeeps.

Neither the build sheet or the window stickers on similar Jeeps disclosed the

Sway Bar Defect. If there had been such a disclosure, Mr. Krohn would not have

bought his Class Vehicle, or would have paid less for it. Mr. Krohn experienced

the Sway Bar Defect in 2019, while his Class Vehicle was still under an extended

warranty, but he was still required to pay money for the repair.

      16.     Plaintiff Robert Oliver is a citizen of New York and resides in

Carthage, New York. Mr. Oliver owns a 2018 Ram Power Wagon, which he

purchased for his personal or household use in December 2019 in Watertown,

New York. Prior to his purchase, Mr. Oliver reviewed and relied on the window

sticker. He also spoke with a sales representative about the Class Vehicle he

purchased. None of the sources of information Mr. Oliver reviewed disclosed the

Sway Bar Defect. If there had been such a disclosure, Mr. Oliver would not have

bought his Class Vehicle, or would have paid less for it. Shortly after his

purchase, and while the Class Vehicle was still under warranty, Mr. Oliver

experienced the Sway Bar Defect.

      17.     Plaintiff Richard L. Stirrat is a citizen of Texas and resides in


                                          7
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.338       Page 9 of 75




Livingston, Texas. Mr. Stirrat owns a 2017 Jeep Wrangler Rubicon, which he

purchased for his personal or household use in October 2017 in Columbia, South

Carolina. Prior to his purchase, Mr. Stirrat reviewed and relied on the window

sticker. He also spoke with a sales representative about the Class Vehicle he

purchased. None of the sources of information Mr. Stirrat reviewed disclosed the

Sway Bar Defect. If there had been such a disclosure, Mr. Stirrat would not have

bought his Class Vehicle, or would have paid less for it. Mr. Stirrat experienced

the Sway Bar Defect in 2020. Mr. Stirrat brought his Class Vehicle in for repair

while the car was still under warranty, but he was denied warranty coverage.

      B.      FCA

      18.     Defendant FCA US LLC (“FCA”) is a limited liability company

organized and existing under the laws of the State of Delaware, and is wholly

owned by holding company Fiat Chrysler Automobiles N.V., a Dutch corporation

headquartered in London, United Kingdom. FCA’s principal place of business

and headquarters is in Auburn Hills, Michigan, in the Eastern District of

Michigan.

      19.     FCA (sometimes referred to as Chrysler) is a motor vehicle

“Manufacturer” and a licensed “Distributor” of new, previously untitled Chrysler,

Dodge, Jeep, and Ram brand motor vehicles. FCA’s Chrysler brand is one of the

“Big Three” American automobile brands. FCA engages in commerce by


                                         8
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.339    Page 10 of 75




 distributing and selling new passenger cars and motor vehicles under its Chrysler,

 Dodge, Jeep, and Ram brands. Other major divisions of FCA include Mopar, its

 automotive parts and accessories division, and SRT, its performance automobile

 division. As of 2015, FCA is the seventh largest automaker in the world by unit

 production.

      20.      FCA’s business operations in the United States include the

 manufacture, distribution, and sale of motor vehicles and parts through its

 network of independent, franchised motor vehicle dealers. FCA is engaged in

 interstate commerce in that it sells vehicles through this network located in every

 state of the United States.

      21.      FCA sells its trucks through FCA franchise dealerships. FCA

 distributes information, including window stickers, about the Class Vehicles to its

 dealers for the purpose of passing that information to consumers. FCA also

 understands that its dealers pass on information from FCA about the

 characteristics, benefits, and quality of the Class Vehicles to consumers. The

 dealers act as FCA’s agents in selling the Class Vehicles and disseminating

 information about them to customers and potential customers.

                 TOLLING OF STATUTES OF LIMITATIONS

       22.     Any applicable statute(s) of limitations have been tolled by FCA’s

 knowing and active concealment and denial of the facts alleged herein. Plaintiffs


                                           9
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.340    Page 11 of 75




 and Class members could not have reasonably discovered the true nature of the

 defects at issue here, and FCA’s role in causing the defects, until shortly before

 this class action litigation was commenced.

       23.     FCA was and remains under a continuing duty to disclose to

 Plaintiffs and the members of the Class the true character, quality and nature of

 the Class Vehicles, i.e. that the electronic sway bar disconnects are defective and

 will require costly repairs, pose safety concerns, and diminish the resale value of

 the Class Vehicles. As a result of the active concealment by FCA, any and all

 applicable statutes of limitations otherwise applicable to the allegations herein

 have been tolled.

                                PRE-SUIT NOTICE

       24.     On March 3, 2020, Plaintiffs Joshua Flores and Jason Henderson

 sent via certified mail a pre-suit notice letter to FCA, which FCA received on

 March 7, 2020. Among other information, the letter described the Sway Bar

 Defect and provided notice that Plaintiffs intended to commence a lawsuit. The

 letter further stated that it was “sent on behalf of all similarly situated U.S. owners

 of Jeep Rubicon or Ram Power Wagon vehicles equipped with an electronic sway

 bar disconnect, regardless of model year (the ‘Class Vehicles’).” The letter

 further stated that it provided notice under California Civil Code § 1782, “any

 other state-law consumer protection statute requiring pre-suit notice,” and to the


                                            10
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.341     Page 12 of 75




 extent applicable, notice of breach of warranty.

       25.     On March 26, 2020, Plaintiffs Klimushkin, Krohn and Gravenese

 sent a pre-suit notice letter to FCA that was identical in all material respects to the

 aforementioned March 3, 2020 letter.

                            FACTUAL ALLEGATIONS

  I.    The Sway Bar Defect

       26.    A sway bar (sometimes called an “anti-roll” or “stabilizer” bar) is

 part of a car’s suspension and is designed to keep the car level and prevent body

 roll. When a car is inclined to lean to one side—which typically happens when

 the car turns—the sway bar helps resist leaning by applying upward force on one

 side and downward force on the other. This force tends to restore the wheels to

 the same height and keeps the vehicle level. Without a sway bar, a driver could

 lose control and flip the car when driving at high speed, particularly on a curve.

       27.    Although the sway bar is an important safety feature in ordinary day-

 to-day travel, it is not ideal for “off-roading” or driving in rough and uneven

 terrain. Temporarily disconnecting the sway bar when off-roading allows greater

 suspension “articulation,” meaning how far up and down the axle can move

 relative to the car chassis. Increasing articulation allows the vehicle to keep all

 four tires in contact with the ground on rough terrain, which in turn provides

 better stability and traction. For example, if one wheel is forced up by a large


                                            11
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.342    Page 13 of 75




 boulder, the opposite side is pushed down as the suspension conforms to the

 terrain. Conversely, if one wheel drops down into a deep hole, articulation allows

 the opposite and higher wheel to maintain contact with the ground. Articulation is

 one of the most important factors in determining if a car can get over an obstacle.

          28.   Generally, a driver with the right tools and know-how can obtain

 greater articulation by manually disconnecting the front sway bar links. The

 Class Vehicles, however, are sold with an electronic sway bar disconnect, which

 is marketed as a premium off-road feature that allows the driver to connect or

 disconnect the sway bar with the flip of a dash-mounted switch. The electronic

 sway bar disconnect is a material feature to consumers and comes at a premium

 price.

          29.   FCA promotes this feature on its Jeep-brand website, jeep.com,

 where it claims “the Electronic Sway Bar Disconnect system allows you to

 remotely disconnect your sway bar from the cabin, so front wheels can drop and

 compress for better suspension and articulation on tough terrain.” This statement

 is accompanied by a handful of photographs depicting a Jeep Rubicon driving

 over a boulder-filled landscape where disconnecting the sway bar would be

 necessary or advisable:




                                           12
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.343    Page 14 of 75




       30.    FCA also promotes this feature on its Ram-brand website for the

 Power Wagon, ramtrucks.com and in its brochures, where it states that the

 “Electronically Disconnecting Front Sway Bar, [is] essentially a two piece bar that

 disconnects, allowing far more front suspension articulation” and that the “front

 stabilizer bar allows up to 26.3 inches of articulation…” This statement is also

 accompanied by a handful of photographs depicting a Power Wagon driving over

 rough terrain with the tagline “THERE IS SIMPLY NO OTHER TRUCK YOU

 CAN BUY WITH THIS LEVEL OF FACTORY-WARRANTED CAPABILITY.”

                                          13
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20     PageID.344    Page 15 of 75




 In fact, one of the main pictures in the Ram Truck Brochure prominently displays

 the actuator (circled in red):




                                        14
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.345    Page 16 of 75




       31.    The electronic sway bar disconnect is a feature unique to only the Jeep

 Rubicon and the Ram Power Wagon. No other standard model Jeeps or Ram

 pickups can be equipped with this feature.

       32.    The design of the electronic sway bar disconnect is stunningly bad.

 For starters, the electronic actuator mechanism and circuit board are in a housing

 with seals that are prone to failure. In turn, that housing is located low enough in

 the engine compartment that gets wet when the car drives over puddles, streams, or

 wet roads. Water and/or other contaminants tend to damage electronic

 components. When the circuit board for the electronic sway bar disconnect gets

 wet or comes in contact with contaminants, the system is prone to malfunction

 and/or complete failure. This failure may also be exacerbated by the limited

 electrical insulation of the circuit board in proximity to the metal housing the

 circuit board is placed in. In any case, the Class Vehicles’ circuit boards uniformly

 fail and/or malfunction because of unwanted (but foreseeable) exposure to water

 and other contaminants.

       33.    Below is a photograph of a damaged circuit board inside the housing:




                                           15
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20     PageID.346   Page 17 of 75




       34.    Below is a photograph of a damaged circuit board removed from the

 housing:




       35.    Below is a photograph showing an under-chassis view of a Jeep, with

 the electronic sway bar disconnect circled in red:
                                          16
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.347    Page 18 of 75




       36.     Below is a photograph showing an under-chassis view of a Power

 Wagon, with the electronic sway bar disconnect circled in red:




       37.     This failure, due to water and/or contaminant intrusion, occurs

 through exposure to rain, road spray, and puddles on the road in the normal course

 of driving.


                                           17
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.348    Page 19 of 75




  II.   FCA Warranted The Class Vehicles Can Ford 30 Inches Of Water

        38.   To make matters worse, FCA expressly warrants to its consumers that

 the Class Vehicles are capable of fording water up to 30 inches deep. This

 information can be found, for example, on interior door stickers and in the user

 manuals:




                                          18
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20            PageID.349   Page 20 of 75




          39.    The Class Vehicles’ ability to ford up to 30 inches of water is also

 touted through FCA’s marketing materials, as shown by this 2013 Jeep brochure,

 which states that “Wrangler has the capability to safely manage in up to 30 inches

 of water:”




          40.    As does this 2015 Jeep brochure:




          41.    Even the press release for the 2016 Power Wagon highlights that the

 Power Wagon has “significant clearance for navigating a variety of severe inclines

 and declines, as well as providing up to 30 inches of water-fording capability:”2




 2
     https://media.fcanorthamerica.com/newsrelease.do?id=17288&mid=71
                                              19
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.350    Page 21 of 75




       42.    As does the press release for the 2017 Power Wagon, which specifies

 that the “Power Wagons off-road capabilities include … 30 inches of water

 fording:”3




       43.    The problem is, at that depth, the actuator for the electronic sway bar

 disconnect would be, at least partially if not fully, submerged for both a Jeep and

 Power Wagon:



 3
  https://www.prnewswire.com/news-releases/ram-announces-pricing-for-2017-power-wagon-
 300359848.html

                                           20
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.351    Page 22 of 75




       44.    Thus, even though the vehicles are warranted to be able to drive

 through water that partially, if not fully, submerges the sway bar actuator housing

 (i.e., 30 inches), the housings still fail in conditions much less extreme, such as

 those found on normal wet roads after a rainstorm.

       45.    When the electronic sway bar disconnect malfunctions due to

 exposure, drivers can no longer use it to re-connect the sway bars, making the

 vehicle hazardous to drive under normal driving conditions. Owners also have

                                           21
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.352   Page 23 of 75




 reported that malfunctions can cause the dashboard sway bar indicator light and/or

 the sway bar fault warning light to flash on and off erratically, causing an unsafe

 distraction. Either way, the Sway Bar Defect poses a safety hazard and reduced

 function.

          46.   FCA knows that driving with a disconnected sway bar is dangerous.

 FCA’s parts, service and customer care organization, Mopar, posted a video on

 YouTube warning customers: “Do not disconnect the sway bar and drive on hard-

 surfaced roads or at speeds above 18 mph (29 km/h) or you could lose control of

 the vehicle, which can result in serious injury.”4

          47.   The electronic sway bar disconnect system is the same or substantially

 the same in all Class Vehicles. Most importantly, in each instance, the actuator

 housing is not properly sealed and is located in an area likely to get wet or sprayed.

 Furthermore, the actuator part number for all Jeep Class Vehicles is the same:

 68044411AC. There are two actuator part numbers for the Ram Class Vehicles

 depending on the model year,5 but for all Class Vehicles—whether Jeep or Ram—

 the actuators look alike and are identical in all material respects:




 4
     https://www.youtube.com/watch?v=jn2Do1qte4k
 5
     6804412AA (2006-2012 Power Wagon); 68217400AA (2013 and later Power Wagons).
                                            22
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.353   Page 24 of 75




                      Jeep Actuator                           Ram Actuator




 II.   FCA’s Knowledge Of The Sway Bar Defect

       48.    FCA has known about the Sway Bar Defect since 2005, and in no

 event later than the time Plaintiffs purchased their vehicles.

       49.    The design of the electronic sway bar disconnect is so obviously ill-

 conceived that FCA must have anticipated the Sway Bar Defect from the moment

 it put the feature on the market. FCA also would have known about the defect

 through sources not available to Plaintiffs and Class members, including, but not

 limited to: pre-production testing, pre-production design failure mode and analysis

 data, production design failure mode and analysis data, early consumer complaints

 made exclusively to FCA’s network of dealers and directly to FCA, aggregate

 warranty data compiled from FCA’s network of dealers, testing conducted by FCA

 in response to consumer complaints, and repair order and parts data received by

 FCA from its network of dealers and suppliers.


                                           23
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20           PageID.354   Page 25 of 75




         50.    FCA also must know about the Sway Bar Defect because since 2011

 at the latest, there has been a small cottage industry of companies providing

 aftermarket manual disconnect systems to replace the stock electronic systems

 provided by FCA. To be sure, there are many kinds of aftermarket parts available

 for Jeep and Ram vehicles, but the market for them exists largely because the parts

 are cheaper, or offer improved performance or aesthetics. However, the market for

 aftermarket manual disconnect systems is different: that market exists mainly

 because the stock electronic systems are defective.

         51.    For example, EVO Manufacturing sells the “No Limits Manual

 Rubicon Sway Bar Disconnect,” stating: “The Factory Rubicon Swaybar

 Disconnect is a great feature but is prone to breaking, shorting out and all around

 being annoying. The EVO No Limits Manual Disconnect now allows you to

 defeat the overly troublesome computer system that operates this very cool feature

 that Rubicon Model JK’s come with.”6 Other manufacturers such as Currie

 Enterprises and JKS Manufacturing also offer manual alternatives to the stock

 electronic sway bar disconnect found in the Class Vehicles. It defies credulity that

 FCA would not know that other companies openly advertise and provide

 alternative parts solely to avoid or remedy manifestation of the Sway Bar Defect.




 6
     http://evomfg.com/EVO-MFG-Products/Jeep-Gladiator-JT?product_id=154
                                             24
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20             PageID.355     Page 26 of 75




         52.     For many years, FCA also would have been aware of customer

 complaints about the Sway Bar Defect as a result of online reputation management

 (or “ORM”) efforts. ORM is now a standard business practice among most major

 companies and entails monitoring consumer forums, social media and other

 sources on the internet where consumers can review or comment on products.

 “Specifically, [online] reputation management involves the monitoring of the

 reputation of an individual or a brand on the internet, addressing content which is

 potentially damaging to it, and using customer feedback to try to solve problems

 before they damage the individual’s or brand’s reputation.”7 The growth of the

 internet and social media, along with the advent of reputation management

 companies, has led to ORM becoming an integral part of many companies’

 marketing efforts.

         53.     For many years, owners have been complaining about the Sway Bar

 Defect on Jeep and Ram enthusiast websites like wranglerforum.com or jk-

 forum.com. FCA would have learned about these complaints in connection with

 its ORM efforts. The unusually high number of consistent complaints spanning

 many years would have put FCA on notice of the Sway Bar Defect. Examples are

 quoted below, but many more are available online:




 7
     https://en.wikipedia.org/wiki/Reputation_management#Online_reputation_management.
                                               25
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20             PageID.356     Page 27 of 75




      April 2011: “Sway bar light keeps blinking when driving and if I try to
       disconnect sway bar it does not disconnect. Anybody else had this
       problem?”8

           o April 2011 Response to post above: “this has been talked about a
             thousand … no a million times, just do a search…

      October 2012: I’m sure most JK Rubi owners are aware of the problems
       with the electronic sway bar disconnect system so I thought I would share
       my solution. When mine failed the dealership wanted $2200 to replace the
       entire sway bar system as they do not sell just the motor. The luxury of
       hitting a button to disconnect was not worth that kind of money to me,
       especially since there have been no improvements made to the system. It’s
       not a matter of IF they’ll fail, but WHEN, so I might as well have lit a match
       to that $2200. I considered just using the same type of manual disconnects
       that most jeepers use, until I came across Offroad Evolution’s manually
       operated solution for the troublesome electronic motor.9

      December 2014: “Hi everyone, I am having a lot of problems with my
       electronic sway bar disconnect system—it is shorting out and making a
       bunch of lights come on.”10

      February 23, 2016: “Ok i have read tons of forums and complaints on the E-
       disco. I have had problems the last year and so much so that I haven't even
       thought about touching that dreaded button in fear I wouldn't be able to get
       the sway bar to reconnect. Well I get into the jeep for my daily 30 mile
       commute and the damn sway bar light is flashing!!! Out of no where, I
       haven't even been in 4 wheel drive in two weeks. I researched and tore the
       thing open to get a ton of black water pouring out. I cleaned it all up
       regreased and disconnected the battery in hopes my sway bar would re
       connect. No luck!!! The drive is terrible it sways like an ocean liner. Any
       tips on how to get it to reconnect. In the past I would have to get under it
       while I had the Mrs push the button while I shook it aggressively and it



 8
   https://www.jk-forum.com/forums/stock-jk-tech-12/electronic-sway-bar-disconnect-175897/
 9
   https://www.jk-forum.com/forums/jk-write-ups-39/jk-rubicon-e-swaybar-disconnect-mod-
 250055/
 10
    https://www.jk-forum.com/forums/modified-jk-tech-2/disarm-electronic-sway-bar-disconnect-
 2012-jku-rubicon-314659/
                                              26
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20            PageID.357     Page 28 of 75




         would reconnect it isnt working anymore. I think its time for Chrysler to
         admit they have a major issue and recall these dreaded POS.”11

       February 25, 2016: “The dealer replace mine 3 time and on the 4th time they
        would not. I have been using the EVO for a few years now and it works
        great. No more problems.”12

       July 2016: “There's been some old older discussions about issues with the
        electronic sway bar disconnect, so I thought I'd add mine to the short pile.

         When I bought my ‘12 JKUR last December, something was wrong with the
         sway bar and they fixed it. Last weekend I went out on Switzerland Trail to
         test the skids I just put on...and guess what? Sway bar wouldn't disconnect.
         (Yup unfortunately this is the 1st time I've attempted it).

         Took it back to the dealership to moan and groan and wonder if they fixed
         the right thing. They pulled the records. At the time I was told the sway bar
         disconnected but wouldn't reconnect.

         In December they replaced a module. This past week I got to find out the
         actuator is bad, my extended warranty doesn't cover it, and the manuf 100k
         powertrain warranty doesn't cover it either.”13

       August 2018: “I was considering adding the Mopar electronic sway bar
        disconnect that comes on the Rubicon to my Willys. But the more I read
        about it, the more I'm coming across LOTS of people that are having
        problems with it working reliably.

         The problem with it malfunctioning is apparently so prevalent that the
         aftermarket has stepped in with a lot of work around solutions to “fix” the
         Mopar disconnect, e.g. Manual release/engage cables, conversions to air
         actuation, video's that delete the circuit card entirely in the disconnect and
         actuate purely on 12vdc, etc...”14


 11
    https://www.wranglerforum.com/f202/electronic-sway-bar-disconnect-problems-again-
 1621433.html
 12
    Id.
 13
    https://www.jkowners.com/forum/stock-jk-tech-dept/329481-electronic-sway-bar-woes-
 options.html
 14
    https://www.wranglerforum.com/f274/electronic-sway-bar-disconnect-alternatives-
 2325915.html
                                             27
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20     PageID.358   Page 29 of 75




       54.   Moreover, anyone conducting online reputation management for FCA

 would have found the complaints with a Google search using the terms “electronic

 sway bar disconnect problem.” Such a search would reveal many complaints about

 the Sway Bar Defect going back as far as 2008:




                                        28
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.359   Page 30 of 75




       55.    As a result of the combined factors described above, FCA knew about

 the defect at the time of sale, but Plaintiffs and Class members did not. Given the

 nature of the Sway Bar Defect, it would have been difficult for Plaintiffs and Class

 members to discover the defect until after they purchased the Class Vehicles.




                                          29
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.360   Page 31 of 75




 III.   FCA Never Disclosed The Sway Bar Defect

        56.   FCA had a duty to disclose the Sway Bar Defect to consumers.

 However, FCA has never disclosed the Sway Bar Defect in the owner’s manuals,

 window stickers, advertisements, any of the venues FCA used to sell the Class

 Vehicles, or anywhere else.

        57.   In the owner’s manuals for Jeep and Ram vehicles, FCA made partial

 representations by describing in detail how to use the electronic sway bar

 disconnect and the circumstances when using it is appropriate. The owner’s

 manuals did not disclose the Sway Bar Defect or otherwise disclose that the

 actuator mechanism and circuit board are in a housing with seals that are prone to

 failure. Despite, the owners’ manuals for the Class Vehicles nonetheless promised

 that the Class Vehicles were capable for fording water up to 30 inches deep.

        58.   Jeep and Ram window stickers also highlighted the electronic front

 sway bar disconnect as a selling feature. These partial representations also created

 a duty to disclose the Sway Bar Defect, but FCA never disclosed the Sway Bar

 Defect or otherwise disclosed that the actuator mechanism and circuit board are in

 a housing with seals that are prone to failure.

        59.   For example, the Monroney Sticker for a 2019 Ram Power Wagon

 described a “Front Disconnecting Stabilizer Bar”:




                                           30
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20      PageID.361    Page 32 of 75




       60.   The Monroney Sticker for a 2016 Wrangler Unlimited Rubicon

 described a “Front Active w/ Driver Control Anti-Roll Bar”:




       61.   The Monroney Sticker for 2020 Wrangler Unlimited Rubicon

 included identical descriptions of “Front Active w/ Driver Control Anti-Roll Bar”:




                                         31
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20   PageID.362   Page 33 of 75




       62.   The Monroney Sticker for a 2011 Wrangler Rubicon described an

 “Electronic front sway bar disconnect”:




                                           32
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.363    Page 34 of 75




       63.    Each Monroney sticker affixed to the Class Vehicles constitutes an

 express warranty from FCA. The above excerpts of Monroney stickers are

 representative examples of the warranties FCA made to the class. The partial

 representations and omissions on the Monroney stickers for all other Class

 Vehicles were the same or substantially similar, and in no case did FCA ever

 disclose the Sway Bar Defect.

       64.    In sum, and as alleged above, FCA knew about the Sway Bar Defect

 before the sale, the various venues the manufacturer used to sell the product failed

 to disclose the defect, and Plaintiffs would not have purchased their Class Vehicles

 or would have paid less for them had they known about the Sway Bar Defect.

 IV.   FCA Breached Its Express Basic Warranties

       65.    The Class Vehicles were sold with a standard FCA “Basic Warranty,”

 which was materially identical among all Class Vehicles.

       66.    The coverage period is three years or 36,000 miles, whichever occurs

 first, and purports to cover the cost of all parts and labor needed to repair any part

 in the vehicle that is defective in material, workmanship or factory preparation,

 excluding tires. Owners of Class Vehicles are told to bring their cars to any

 authorized FCA Dealer for warranty repairs. The Basic Warranty begins “the date

 [the owner] take[s] delivery of the vehicle” or “when the vehicle was first put into

 service.”


                                           33
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.364    Page 35 of 75




       67.    Specifically, the Basic Warranty “covers the cost of all parts and labor

 needed to repair any item on your vehicle when it left the manufacturing plant that

 is defective in material, workmanship or factory preparation. There is no list of

 covered parts since the only exception are tires and Unwired headphones. You pay

 nothing for these repairs. These warranty repairs or adjustments – including all

 parts and labor connected with them – will be made by your deal at no charge,

 using new or remanufactured parts.”

       68.    Unbeknownst to Plaintiffs and members of the putative classes at the

 time of purchase the Class Vehicles were defective because they were not capable

 of managing up to 30 inches of water. The location, housing and placement of the

 electronic sway bar disconnect cause or contribute to the Sway Bar Defect and

 constitute a defect in design, materials, workmanship and factory preparation.

 FCA’s failure to assemble and manufacture the electronic sway bar disconnect in

 such a way as to prevent manifestation of the Sway Bar Defect is a defect in

 materials, workmanship, factory preparation, as well as design.

       69.    The Sway Bar Defect is covered by FCA’s Basic Warranties which

 cover in all Class Vehicles all repairs required as a result of defects in material or

 workmanship for three-years or 36,000 miles.

       70.    Many Class Vehicles manifest the Sway Bar Defect only after any

 applicable Basic warranties have expired. Replacing a damaged electronic sway


                                            34
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.365    Page 36 of 75




 bar disconnect typically costs approximately $1,500-$2,000 for the part alone, and

 not counting the additional costs of labor. Hence, Plaintiffs and Class members

 suffer pecuniary harm when their warranty coverage is wrongfully denied, or any

 other circumstance requiring them to pay for repair or replacement of the

 electronic sway bar disconnect.

        71.    FCA often refuses to remedy the Sway Bar Defect under the terms of

 the Basic warranty when presented with a Class Vehicle exhibiting the Sway Bar

 Defect, even if the vehicle is less than 3 years or 36,000 miles old,

        72.    But even where FCA does honor the Basic warranty, it has often made

 only temporary repairs. Many Class Members – like Plaintiff Flores – report

 receiving warranty coverage when the Sway Bar Defect first manifests, only to

 later discover the repairs were not an effective remedy and that they would be

 required to pay out-of-pocket for subsequent repairs. This causes FCA’s warranty

 to fail of its essential purpose.

        73.    FCA breached its express and implied warranties through which it

 promised to, inter alia, (1) provide Class Vehicles fit for the ordinary purpose for

 which they were sold, i.e., capable of being exposed to water during normal

 operating conditions; and (2) repair and correct manufacturing defects or defects in

 materials or workmanship of any parts they supplied, including the Sway Bar

 Defect. Because the Sway Bar Defect was present at the time of sale or lease of


                                           35
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.366    Page 37 of 75




 the Class Vehicles, FCA is required to repair or replace the electronic sway bar

 disconnect or otherwise remedy the Sway Bar Defect under the terms of the

 warranties.

       74.     FCA has routinely refused to repair or replace defective electronic

 sway bar disconnects when presented during the warranty period.

       75.     Despite actual and constructive knowledge of Class Vehicle defects as

 described in this complaint, FCA failed to cure Class Vehicle defects within the

 express warranty period and thereby breached the terms of the express warranty.

       76.     All Class Vehicles all contained the Sway Bar Defect, whether latent

 or manifested, at the time of sale and within the warranty period. However, despite

 the existence of the express warranties, FCA fails to honor the terms of the

 warranties by failing to adequately repair the defect free of charge. Instead of

 honoring the warranty, FCA either denies warranty repairs outright, or fails to

 provide repairs that correct the Sway Bar Defect.

       77.     FCA’s written warranties also were unconscionable. FCA knew about

 the Sway Bar Defect at the time of sale or lease, but Plaintiffs and Class members

 did not. The Sway Bar Defect manifests during or after the warranty period, but

 prior to the end of the Class Vehicles’ useful lives. Plaintiffs and Class members

 had no meaningful choice in determining the temporal and/or mileage limits of the

 warranties. The warranties were drafted by FCA, without any input from


                                           36
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.367     Page 38 of 75




 consumers, and there was a gross disparity in bargaining power in favor of FCA.

 As a result, the terms of the warranties unreasonably favored FCA.

                        CLASS ACTION ALLEGATIONS

       78.     Plaintiffs bring this action pursuant to Federal Rules of Civil

 Procedure 23(a) and 23(b)(1), (b)(2) and/or (b)(3) on behalf of the following Class

 and Subclasses:

             All persons in the United States who purchased, leased, or
             own a Class Vehicle (the “Nationwide Class” or “Class”);

             All persons in California who purchased, leased, or own a
             Class Vehicle (the “California Subclass”);

             All persons in Michigan who purchased, leased, or own a
             Class Vehicle (the “Michigan Subclass”);

             All persons in Nevada who purchased, leased, or own a
             Class Vehicle (the “Nevada Subclass”);

             All persons in New Jersey who purchased, leased, or own
             a Class Vehicle (the “New Jersey Subclass”).

             All persons in New York who purchased, leased, or own a
             Class Vehicle (the “New York Subclass”);

             All persons in South Carolina who purchased, leased, or
             own a Class Vehicle (the “South Carolina Subclass”);

             All persons in Virginia who purchased, leased, or own a
             Class Vehicle (the “Virginia Subclass”);


       79.     Subject to additional information obtained through further

 investigation and discovery, the foregoing class definitions may be expanded or

                                          37
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20           PageID.368    Page 39 of 75




 narrowed by an amended complaint, or narrowed at class certification, including

 through the use of multi-state subclasses.

       80.     Specifically excluded from the Classes are FCA, FCA’s officers,

 directors, agents, trustees, parents, children, corporations, trusts, representatives,

 employees, principals, servants, partners, joint ventures, or entities controlled by

 FCA, and their heirs, successors, assigns, or other persons or entities related to or

 affiliated with FCA and/or FCA’s officers and/or directors, the judge assigned to

 this action, and any member of the judge’s immediate family.

       81.     Numerosity. The members of the proposed Classes are

 geographically dispersed throughout the United States and are so numerous that

 individual joinder is impracticable. Upon information and belief, Plaintiffs

 reasonably estimate that there are tens of thousands of individuals that are

 members of the proposed Classes. Although the precise number of proposed

 members is unknown to Plaintiffs, the true number of Class members is known by

 FCA. More specifically, FCA and its network of authorized dealers, maintains

 databases that contain the following information: (i) the name of each Class

 member that leased or purchased a vehicle; and (ii) the address of each Class

 member. Thus, Class members may be identified and notified of the pendency of

 this action by first class mail, electronic mail, and/or published notice, as is

 customarily done in consumer class actions.


                                            38
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.369    Page 40 of 75




       82.     Existence and predominance of common questions of law and

 fact. Common questions of law and fact exist as to all Class members and

 predominate over any questions affecting only individual Class members. These

 common legal and factual questions include, but are not limited to, the following:

       (a)   Whether the electronic sway bar disconnects installed in the Class

             Vehicles are prone to premature failure;

       (b)   Whether the electronic sway bar disconnects installed in the Class

             Vehicles contain a design defect and/or a defect in material,

             manufacturing and/or workmanship;

       (c)   Whether the Sway Bar Defect in the Class Vehicles present a safety

             risk;

       (d)   Whether FCA knew or should have known about the Sway Bar Defect

             when it sold the Class Vehicles;

       (e)   Whether FCA had a duty to disclose that the electronic sway bar

             disconnects are defective and/or prone to premature failure and

             present a safety risk;

       (f)   Whether FCA breached a duty to disclose the Sway Bar Defect;

       (g)   Whether FCA intentionally and knowingly concealed, suppressed

             and/or omitted material facts about the existence of the Sway Bar

             Defect;


                                         39
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.370       Page 41 of 75




       (h)    Whether Class members would pay less for a Class Vehicle if FCA,

              at the time of purchase or lease, disclosed the Sway Bar Defect;

       (i)    Whether FCA is liable to Plaintiffs and Class members under the

              causes of action alleged in this complaint; and

       (j)    Whether Plaintiffs and Class members are entitled to damages,

              restitution, equitable, injunctive, compulsory, and/or other relief

       83.    Typicality. Plaintiffs’ claims are typical of the claims of the other

 Class members in that Plaintiffs sustained damages arising out of the same illegal

 actions and conduct by FCA.

       84.    Adequacy of Representation. Plaintiffs will fairly and adequately

 protect the interests of Class members. Plaintiffs have retained counsel that is

 highly experienced in complex consumer class action litigation, and Plaintiffs

 intend to vigorously prosecute this action on behalf of the Classes. Furthermore,

 Plaintiffs have no interests that are antagonistic to those of the Classes.

       85.    Superiority. A class action is superior to all other available means

 for the fair and efficient adjudication of this controversy. The damages or other

 financial detriment suffered by Class members is relatively small compared to the

 burden and expense of individual litigation of their claims against FCA. It would,

 thus, be virtually impossible for Class members, on an individual basis, to obtain

 effective redress for the wrongs committed against them. Furthermore, even if


                                            40
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.371     Page 42 of 75




 Class members could afford such individualized litigation, the court system could

 not. Individualized litigation would create the danger of inconsistent or

 contradictory judgments arising from the same set of facts. Individualized

 litigation would also increase the delay and expense to all parties and the court

 system from the issues raised by this action. By contrast, the class action device

 provides the benefits of adjudication of these issues in a single proceeding,

 economies of scale, and comprehensive supervision by a single court, and

 presents no unusual management difficulties under the circumstances.

       86.    In the alternative, the Class and Subclasses may also be certified

 because:

       (a)    the prosecution of separate actions by individual members of the

              Classes would create a risk of inconsistent or varying adjudication

              with respect to individual Class members that would establish

              incompatible standards of conduct for FCA;

       (b)    the prosecution of separate actions by individual Class members

              would create a risk of adjudications with respect to them that would,

              as a practical matter, be dispositive of the interests of other members

              of the Classes not parties to the adjudications, or substantially impair

              or impede their ability to protect their interests; and/or

       (c)    FCA acted or refused to act on grounds generally applicable to the


                                           41
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.372    Page 43 of 75




              Class and Subclasses whole, thereby making appropriate final

              declaratory and/or injunctive relief with respect to the members of the

              Classes as a whole.

                                  CLAIMS FOR RELIEF

                                     COUNT I
                            Breach of Express Warranty

       87.     Plaintiffs incorporate and reallege each preceding paragraph as

 though fully set forth herein.

       88.     Plaintiffs bring this claim on behalf of themselves and the Classes.

       89.     FCA is and was at all relevant times merchants and sellers of motor

 vehicles as defined under the Uniform Commercial Code.

       90.     With respect to leases, FCA is and was at all relevant times lessors

 of motor vehicles as defined under the Uniform Commercial Code.

       91.     The Class Vehicles are and were at all relevant times goods within

 the meaning of the Uniform Commercial Code.

       92.     As described above, FCA promised, warranted, and/or advertised

 that the Class Vehicles have the capability to safely manage in up to 30 inches of

 water. These warranties, as well as advertisements, brochures, and other

 statements in the media regarding the Class Vehicles formed a basis of the bargain

 that was reached when Plaintiffs and Class members purchased or leased their

 Class Vehicles.
                                          42
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.373    Page 44 of 75




       93.     Plaintiffs and Class members experienced the existence of the Sway

 Bar Defect within the warranty periods but had no knowledge of the existence of

 the defect, which was known and concealed by FCA. Despite the existence of the

 warranties, FCA failed to inform Plaintiffs and Class members that the Class

 Vehicles contained the Sway Bar Defect.

       94.     Plaintiffs and Class members could not have reasonably discovered

 the Sway Bar Defect prior to failure. Due to the fact that the parts affected by the

 Sway Bar Defect are internal, mechanical components, and the failure manifests

 suddenly and without warning, Plaintiffs and Class members have no warning that

 the Sway Bar Defect has manifested until it causes the electronic sway bar

 disconnect to fail.

       95.     Because of the Sway Bar Defect, the Class Vehicles are not reliable

 and owners of these vehicles have lost confidence in the ability of the Class

 Vehicles to perform the function of safe and reliable transportation, especially in

 wet road conditions.

       96.     FCA breached its express warranties by selling and leasing Class

 Vehicles that were defective with respect to materials, workmanship or factory

 preparation. In other words, even though the vehicles are warranted to be able to

 drive through water that partially, if not fully, submerges the sway bar actuator

 housing, the housings still fail in conditions much less extreme, such as those


                                          43
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.374      Page 45 of 75




 found on normal wet roads after a rainstorm.

       97.     FCA further breached its express warranties by refusing to repair or

 replace the faulty electronic sway bar disconnect when presented by class

 members. In connection with the purchase or lease of each of the Class Vehicles,

 FCA provided warranty coverage for the Class Vehicles, as alleged above. Under

 the warranties provided to Plaintiffs and Class members, FCA promised to repair

 or replace covered defective components arising out of defects in materials,

 workmanship or factory preparation, excluding tires, at no cost to owners and

 lessors of the Class Vehicles.

       98.     Plaintiffs and other Class Members have experienced the Sway Bar

 Defect and sought repair or replacement during the operative term of their

 warranty coverage. However, when Plaintiffs and other Class Members presented

 their Class Vehicles for repair, FCA refused to honor the Basic warranty.

       99.     Even when FCA does repair the Sway Bar Defect under the Basic

 warranty, the repair is ineffective. That is because FCA’s practice of replacing

 faulty electronic sway bar disconnect components with equally defective

 replacement parts leaves the electronic sway bar disconnect susceptible to

 repeated failure and thus does not effectively remedy the Sway Bar Defect.

       100.    The limited warranty promising to repair and/or correct a

 manufacturing defect fails in its essential purpose because the remedy is


                                          44
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.375        Page 46 of 75




 insufficient to make Plaintiffs and Class members whole because, on information

 and belief, FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       101.    Because of FCA’s breach of express warranty as set forth herein,

 Plaintiffs and Class members assert, as additional and/or alternative remedies, the

 revocation of acceptance of the goods and the return to Plaintiffs and Class

 members of the purchase or lease price of all Class Vehicles currently owned or

 leased, and for such other incidental and consequential damages as allowed.

       102.    As a direct and proximate result of FCA’s breach of express

 warranties, Plaintiffs and Class members have been damaged in an amount to be

 determined at trial.

                                   COUNT II
                           Breach of Implied Warranty

       103.    Plaintiffs incorporate by reference and re-allege herein all

 paragraphs alleged above.

       104.    Plaintiffs bring this claim on behalf of themselves and the Classes.

       105.    FCA marketed and placed the Class Vehicles into the stream of

 commerce with the intent they be purchased by Plaintiffs and Class members.

       106. FCA is a “merchant” for purposes of the Uniform Commercial Code

 because the company regularly sells consumer automobiles of this kind.



                                          45
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.376    Page 47 of 75




       107. The Class Vehicles were defective and not of merchantable quality

 when they left FCA’s control because of the Sway Bar Defect and their inability to

 withstand exposure to water during normal use.

       108.   Plaintiffs and Class members used their Class Vehicles for the

 ordinary purpose that consumer automobiles are used—to reliably, comfortably,

 and safely transport passengers and belongings for personal, family, or household

 purposes. Despite Plaintiffs’ and Class members’ ordinary and expected use of

 their vehicles, the Class Vehicles did not adhere to minimal consumer

 expectations, were not of fair and average quality, and would not pass without

 objection in the consumer automotive industry at the time of sale because of their

 inability to withstand exposure to water during normal use. The Class Vehicles

 also were not suitable for the specific purpose of off-roading due to Sway Bar

 Defect and their inability to withstand water.

       109. Plaintiffs experienced the Sway Bar Defect and sought repair or

 replacement during the term of their warranty coverage.

       110. FCA has been given a reasonable opportunity to cure its breach of the

 implied warranty of merchantability and/or Plaintiffs and Class members were not

 required to do so because such an opportunity would be futile. FCA has known

 about the Sway Bar Defect since and failed to repair or replace the Class Vehicles

 to a minimum standard of quality.


                                          46
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.377     Page 48 of 75




       111. Plaintiffs and other Class Members who purchased or leased a Class

 Vehicle directly from Jeep or Dodge are entitled to the benefit of their bargain: a

 vehicle with a nondefective electronic sway bar disconnect that does not fail to

 function when exposed to water during normal driving conditions.

       112. Likewise, Plaintiffs and other Class Members who purchased or

 leased a Jeep or Dodge Certified Pre-Owned Class Vehicle are entitled to the

 benefit of their bargain: a vehicle with a nondefective electronic sway bar

 disconnect that does not fail to function when exposed to water during normal

 driving conditions.

       113. Class Members who purchased new Class Vehicles from FCA-

 affiliated dealerships and Certified Pre-Owned Class Vehicles are the intended

 ultimate consumers of the Class Vehicles, and therefore are third-party

 beneficiaries for the purposes of their implied warranty claims.

       114. FCA’s attempt to disclaim or limit the implied warranty of

 merchantability vis-à-vis consumers is unconscionable and unenforceable here.

 Specifically, FCA’s warranty limitation is unenforceable because FCA knowingly

 sold a defective product without informing consumers about the defect. Further, a

 disclaimer of implied warranties is effective only if it is conspicuous and made

 available to the consumer prior to the sale of the product. Any purported




                                          47
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.378    Page 49 of 75




 disclaimer here was not conspicuous and not made available to consumers prior to

 the sale of the product.

        115.   As a direct and proximate result of FCA’s breach of implied

 warranty, Plaintiffs and Class members have been damaged in an amount to be

 determined at trial.

                                     COUNT III
                                  Unjust Enrichment

        116. Plaintiffs incorporate and reallege each preceding paragraph as though

 fully set forth herein.

        117. Plaintiffs bring this claim on behalf of themselves and the Classes.

        118. To the extent required by law, Plaintiffs bring this claim in the

 alternative to other legal claims alleged in the complaint, as permitted under

 Federal Rule of Civil Procedure 8.

        119. Plaintiffs and members of the Classes conferred a benefit on FCA by

 leasing or purchasing the Class Vehicles. FCA was and should have been

 reasonably expected to provide Class Vehicles free from the Sway Bar Defect.

        120. FCA unjustly profited from the lease and sale of the Class Vehicles

 at inflated prices as a result of its omissions and concealment of the Sway Bar

 Defect in the Class Vehicles. FCA benefited, at Plaintiffs’ expense, when it sold

 or leased Plaintiffs a vehicle that was inferior to the vehicle Plaintiffs thought they

 were purchasing, yet the price they paid was the price for a supposedly better

                                           48
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.379    Page 50 of 75




 functioning vehicle they thought they were purchasing. Put another way, a

 benefit was conferred in the form of the inflated purchase price paid for defective

 and unsafe vehicles that were worth much less.

       121. The unjust enrichment claim is not limited to omissions made at the

 point of sale. FCA also unjustly profited at the expense of class members because

 it knows the Sway Bar Defect is substantially likely to materialize during the

 useful life of the Class Vehicles, yet refuses to pay for repairs when needed.

       122. As a proximate result of FCA’s omissions and concealment of the

 Sway Bar Defect in the Class Vehicles, and as a result of FCA’s ill-gotten gains,

 benefits and profits, FCA has been unjustly enriched at the expense of Plaintiffs

 and Class members. It would be inequitable for FCA to retain its ill-gotten profits

 without paying the value thereof to Plaintiffs and Class members.

       123. There is a direct relationship between FCA on the one hand, and

 Plaintiffs and Class members on the other, sufficient to support a claim for unjust

 enrichment. FCA failed to disclose the Sway Bar Defect to improve retail sales,

 which in turn improved wholesale sales. Conversely, FCA knew that disclosure

 of the Sway Bar Defect would suppress retail and wholesale sales of the Class

 Vehicles, suppress leasing of the Class Vehicles, and would negatively impact the

 reputation of FCA’s brand among Plaintiffs and Class members. FCA also knew

 its concealment and suppression of the Sway Bar Defect would discourage


                                          49
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.380    Page 51 of 75




 Plaintiffs and Class members from seeking replacement or repair of the electronic

 sway bar disconnect, thereby increasing profits and/or avoiding the cost of such

 replacement or repairs.

       124. Plaintiffs and members of the Classes are entitled to restitution in the

 amount of FCA’s ill-gotten gains, benefits and profits, including interest, resulting

 from their unlawful, unjust and inequitable conduct.

       125. Plaintiffs and members of the Classes seek an order requiring FCA to

 disgorge its gains and profits to Plaintiffs and members of the Classes, together

 with interest, in a manner to be determined by the Court.

                                    COUNT IV
             Violation Of California’s Consumer Legal Remedies Act,
                     California Civil Code § 1750 et seq. (“CLRA”)

       126. Plaintiffs incorporate and reallege each preceding paragraph as

 though fully set forth herein.

       127. Plaintiff Flores brings this claim on behalf of himself and the other

 members of the California Class against FCA.

       128. FCA is a “person” as defined by California Civil Code § 1761(c).

       129. Plaintiff Flores and the other California Class members are

 “consumers” within the meaning of California Civil Code § 1761(d).

       130. By failing to disclose and concealing the Sway Bar Defect, FCA

 violated California Civil Code § 1770(a), as it represented that the Class Vehicles


                                          50
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.381    Page 52 of 75




 had characteristics and benefits that they do not have, represented that the Class

 Vehicles were of a particular standard, quality, or grade when they were of

 another, and advertised the Class Vehicles with the intent not to sell them as

 advertised. See Cal. Civ. Code §§ 1770(a)(5), (7) & (9).

       131. FCA’s unfair and deceptive acts or practices occurred repeatedly in

 FCA’s trade or business, were capable of deceiving a substantial portion of the

 purchasing public, and imposed a serious safety risk on the public.

       132. FCA knew that the Class Vehicles suffered from an inherent defect,

 were defectively designed or manufactured, would fail prematurely, and were not

 suitable for their intended use.

       133. FCA was under a duty to Plaintiffs and the other members of the

 California Class to disclose the defective nature of the Class Vehicles’ electronic

 sway bar disconnect systems and/or the associated repair costs because: a) FCA

 was in a superior position to know the true state of facts about Sway Bar Defect;

 b) Plaintiffs and the Class members could not reasonably have been expected to

 learn or discover that their Class Vehicles have a dangerous safety defect until

 after they purchased the Class Vehicles; and c) FCA knew that Plaintiffs and the

 other Class members could not reasonably have been expected to learn about or

 discover the Sway Bar Defect.




                                          51
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.382    Page 53 of 75




       134. By failing to disclose the Sway Bar Defect, FCA knowingly and

 intentionally concealed material facts and breached its duty not to do so.

       135. The facts concealed or not disclosed by FCA are material because a

 reasonable consumer would have considered them to be important in deciding

 whether or not to purchase the Class Vehicles, or to pay less for them. Had

 Plaintiffs and the other Class members known about the Sway Bar Defect at the

 time of purchase, they would not have purchased the Class Vehicles or would have

 paid less for them.

       136. As a result of FCA’s misconduct, Plaintiffs and other Class members

 have been harmed and have suffered actual damages in that the Class Vehicles are

 defective and require repairs or replacement.

       137. As a direct and proximate result of FCA’s unfair or deceptive acts or

 practices, Plaintiffs and the other Class members have suffered and will continue

 to suffer monetary losses.

       138. On or about March 7, 2020, prior to filing this action, a CLRA notice

 letter was served on FCA that complies in all respects with California Civil Code

 § 1782(a).

       139. In connection with their CLRA claim, the Plaintiff Flores and the

 California Class members seek damages, restitution, punitive damages, injunctive

 relief, and attorneys’ fees and costs.


                                          52
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.383    Page 54 of 75




                                    COUNT V
           Violation of California’s Unfair Competition Law (“UCL”),
                         Bus. & Prof. Code § 17200 et seq.

       140. Plaintiffs hereby incorporate by reference and reallege the allegations

 contained in the preceding paragraphs of this Complaint.

       141. Plaintiffs Flores and Klimushkin bring this cause of action on behalf

 of themselves and the other members of the California Class against FCA.

 Plaintiff Flores asserts this claim under all three prongs of the UCL. Plaintiff

 Klimushkin assets this claim under the unlawful and unfair prongs for post-sale

 wrongful conduct occurring in California.

       142. California Business & Professions Code Section 17200 prohibits acts

 of “unfair competition,” including any “unlawful, unfair or fraudulent business act

 or practice” and “unfair, deceptive, untrue or misleading advertising.”

       143. FCA knew that the Class Vehicles suffered from a latent Sway Bar

 Defect, were defectively designed and/or manufactured, would fail prematurely,

 and were not suitable for their intended use.

       144. In failing to disclose the Sway Bar Defect, FCA knowingly and

 intentionally concealed material facts and breached its duty to disclose, thereby

 engaging in a fraudulent business act or practice within the meaning of the UCL.

       145. FCA was under a duty to Plaintiffs and the other members of the

 California Class to disclose the Sway Bar Defect because: a) FCA was in a


                                           53
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.384    Page 55 of 75




 superior position to know the true state of facts about the safety defect in the Class

 Vehicles; b) FCA made partial disclosures about the Class Vehicles without

 revealing the Sway Bar Defect; and c) FCA actively concealed the Sway Bar

 Defect from Plaintiffs and the other Class members at the time of sale and

 thereafter.

       146. The facts concealed or not disclosed by FCA are material because a

 reasonable person would have considered them to be important in deciding

 whether or not to purchase or lease the Class Vehicles, or to pay less for them.

 Had Plaintiffs and the Class members known about the Sway Bar Defect at the

 time of purchase, they would not have purchased or leased the Class Vehicles or

 would have paid less for them.

       147. FCA’s omissions of material facts, as set forth herein, also constitute

 “unfair” business acts and practices within the meaning of the UCL, in that FCA’s

 conduct was injurious to consumers, offended public policy, and was unethical and

 unscrupulous. Plaintiffs also assert a violation of public policy arising from

 FCA’s withholding of material safety facts from consumers. FCA’s violation of

 consumer protection and unfair competition laws resulted in harm to consumers.

       148. FCA’s omissions of material facts, as well as post-sale refusal to

 remedy the Sway Bar Defect or pay for necessary repairs, also constitute unlawful




                                           54
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.385    Page 56 of 75




 business acts or practices because they violate consumer protection laws, warranty

 laws and the common law as set forth herein.

       149. FCA’s omissions of material facts, as well as post-sale refusal to

 remedy the Sway Bar Defect or pay for necessary repairs, also constitute “unfair”

 conduct under the UCL, because FCA’s conduct is immoral, unethical, oppressive,

 unscrupulous or substantially injurious to consumers. There is no utility to FCA’s

 conduct; or alternatively, any such utility is outweighed by the gravity of harm to

 Plaintiffs and to class members. Furthermore, the consumer injury is substantial;

 (2) the injury is not outweighed by any countervailing benefits to consumers or

 competition; and (3) the injury is one that consumers could not have reasonably

 avoided.

       150. FCA knowingly sold Class Vehicles with unreliable and defective

 electronic sway bar disconnect systems, and then refused to pay for necessary

 repairs, in order to save money. FCA knew that Plaintiffs and class members

 would suffer financial harm as a result of the Sway Bar Defect in the form of

 repair costs and diminution in value to their Class Vehicles, and in fact Plaintiffs

 and class members have suffered such financial harm.

       151. FCA’s unfair or deceptive acts or practices occurred repeatedly in

 FCA’s trade or business, and were capable of deceiving a substantial portion of the

 purchasing public.


                                           55
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20          PageID.386    Page 57 of 75




       152. As a direct and proximate result of FCA’s unfair and deceptive

 practices, Plaintiffs and the other members of the California Class have suffered

 and will continue to suffer out-of-pocket losses.

       153. In connection with their UCL claim, the Plaintiffs Flores and

 Klimushkin and the California Class members seek restitution, disgorgement,

 injunctive relief, and any other relief available under the statute.

                                  COUNT VI
            Breach of Implied Warranty Under the Song-Beverly Act,
                          Cal. Civ. Code § 1790 et seq.

       154. Plaintiffs hereby incorporate by reference and reallege the allegations

 contained in the preceding paragraphs of this Complaint.

       155. Plaintiffs Flores brings this cause of action on behalf of himself and

 the other members of the California Class against FCA.

       156. Under the Song-Beverly Consumer Warranty Act, Cal. Civ. Code

 § 1790, et seq., every sale of consumer goods in California is accompanied by both

 a manufacturer’s and retail seller’s implied warranty that the goods are

 merchantable, as defined in that Act.

       157. The Class Vehicles at issue here are “consumer goods” within the

 meaning of Cal. Civ. Code § 1791(a).

       158. Plaintiffs and the California Class members who purchased the Class

 Vehicles are “retail buyers” within the meaning of Cal. Civ. Code § 1791.


                                            56
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.387    Page 58 of 75




       159. FCA is in the business of manufacturing, assembling, producing

 and/or selling the Class Vehicles to retail buyers, and therefore are a

 “manufacturer” and “seller” within the meaning of Cal. Civ. Code § 1791.

       160. FCA impliedly warranted to Plaintiffs and Class members that the

 Class Vehicles could withstand 30 inches of water without failure. However, the

 propensity of exposure to water to cause the Sway Bar Defect to manifest renders

 the Class Vehicle to not be of the quality that buyer or lessee would reasonably

 expect, and therefore not merchantable.

       161. FCA impliedly warranted to retail buyers that the Class Vehicles were

 merchantable in that they would: (a) pass without objection in the trade or industry

 under the contract description, and (b) were fit for the ordinary purposes for which

 the Products are used because of their inability to withstand exposure to water

 during normal and foreseeable driving conditions. The Class Vehicles also were

 not suitable for the specific purpose of off-roading, due to the Sway Bar Defect.

 FCA breached implied warranties because the Class Vehicles were unsafe and

 defective. Therefore, the Class Vehicles would not pass without objection in the

 trade or industry, were not fit for the ordinary purpose for which they are used, and

 not fit for the specific purpose of off-roading.

       162. The Class Vehicles were defective at the time of sale when they left

 the exclusive control of FCA or FCA’s agents. The defect described in this


                                           57
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.388    Page 59 of 75




 complaint was latent in the product and not discoverable at the time of sale. The

 Class Vehicles thus were not merchantable at the time of sale as they do not

 conform to FCA’s promises or affirmations of fact that the Class Vehicles could

 ford up to 30 inches of water or otherwise withstand exposure to water during

 normal and foreseeable operation.

          163. FCA knew that the Class Vehicles would be purchased and used

 without additional testing by Plaintiffs and Class members.

          164. Even if FCA’s express warranty purportedly included a disclaimer,

 the disclaimer was legally insufficient to bar this claim. Under section 1792.3 of

 the Song-Beverly Act, implied warranties of merchantability and fitness may only

 be waived when the sale of consumer goods is made on an “as is” or “with all

 faults” basis. The Class Vehicles were not sold on an “as is” or “with all faults”

 basis.

          165. As a direct and proximate cause of FCA’s violation of the Song-

 Beverly Act, Plaintiffs and California Class members have been injured and

 harmed because they would not have purchased Class Vehicles if they knew about

 their inability to withstand exposure to water under normal and foreseeable

 operating conditions or Sway Bar Defect, or would not have purchased them on

 the same terms.




                                          58
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.389    Page 60 of 75




       166. Plaintiff Flores and the California Class members seek all relief

 available under the Song-Beverly Act.

                                    COUNT VII
            Violation of the New Jersey Consumer Fraud Act (“NJCFA”)

       167. Plaintiffs incorporate by reference all allegations contained in this

 Complaint as though fully set forth herein.

       168. Plaintiff Gravenese bring this cause of action on behalf of himself and

 the other members of the New Jersey Class against FCA.

       169. Plaintiff Gravenese and Class members have suffered an injury in fact

 and lost money or property as a result of FCA’s violations of New Jersey’s

 Consumer Fraud Act (“NJCFA”). Mr. Gravenese’s ascertainable loss includes

 diminution in value due to the Sway Bar Defect and overpayment for his Class

 Vehicle.

       139. The NJCFA protects consumers from “any unconscionable

 commercial practice, deception, fraud, false pretense, false promise,

 misrepresentation, or the knowing, concealment, suppression, or omission, in

 connection with the sale or advertisement of any merchandise . . . .” N.J. Stat.

 Ann. § 56:8-2.

       140. Plaintiff Gravenese and Class members are consumers who purchased

 and/or leased Class Vehicles for personal, family or household use.



                                          59
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.390    Page 61 of 75




       141. FCA engaged in unlawful conduct by deliberately and knowingly

 failing to disclose the Sway Bar Defect to secure the sale and/or lease of the Class

 Vehicles at a premium price. FCA also failed to disclose the Sway Bar Defect

 during the limited warranty period to avoid having to perform warranty repairs.

       142. For the reasons alleged above, FCA knew with certainty that the Class

 Vehicles contained the Sway Bar Defect and that the defect would manifest before

 that product’s expected useful life. FCA intentionally limited the warranty period

 to avoid paying for repairs.

       143. FCA did not fully and truthfully disclose to its customers the true

 nature of the Sway Bar Defect in the Class Vehicles, nor was this defect readily

 discoverable at the time of purchase or lease.

       144. FCA intended that Plaintiffs and the Class members rely on FCA’s

 omissions, so that consumers would purchase and/or lease the Class Vehicles.

       145. Accordingly, FCA has engaged in unfair and deceptive trade

 practices, including advertising Class Vehicles with the intent to not sell them as

 advertised (i.e., suitable for off-roading with a functioning electronic sway bar

 disconnect); and otherwise engaging in conduct likely to deceive. Further, FCA’s

 acts and practices described herein offend established public policy because the

 harm caused to consumers outweighs any benefit associated with such practices,




                                           60
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.391   Page 62 of 75




 and because FCA fraudulently concealed the defective nature of the Class Vehicles

 from consumers.

       146. FCA’s actions as set forth above occurred in the conduct of trade or

 commerce.

       147. By engaging in the above-described practice and the actions and

 omissions herein alleged, Defendant has committed one or more unlawful acts in

 violation of the NJCFA.

       148. Plaintiff Gravenese seeks, on behalf of himself and the New Jersey

 subclass, all relief available under the NJCFA.

                                   COUNT VIII
                Violation of the Virginia Consumer Protection Act
                        (VA. Code Ann. § 59.1-196 et seq.)

       149. Plaintiffs hereby incorporate by reference and reallege the allegations

 contained in the preceding paragraphs of this Complaint.

       150. Plaintiff Krohn bring this cause of action on behalf of himself and the

 other members of the Virginia Class against FCA.

       151. FCA is a “person” as defined by Va. Code Ann. § 59.1-198. The

 transactions between Plaintiff Krohn and the other Virginia Class members on the

 one hand and FCA on the other, leading to the purchase or lease of the Class

 Vehicles by Plaintiff Krohn and the other Virginia Class members, are “consumer




                                          61
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.392     Page 63 of 75




 transactions” as defined by Va. Code Ann. § 59.1-198, because the Class Vehicles

 were purchased or leased primarily for personal, family or household purposes.

       152. The Virginia Consumer Protection Act (“Virginia CPA”) prohibits (8)

 advertising goods or services with intent not to sell them as advertised; … [and]

 (14) using any other deception, fraud, false pretense, false promise, or

 misrepresentation in connection with a consumer transaction[.]” Va. Code Ann.

 § 59.1-200(A).

       153. In the course of its business, FCA failed to disclose and actively

 concealed the Sway Bar Defect. FCA therefore engaged in unfair methods of

 competition, unconscionable acts or practices, and unfair or deceptive acts or

 practices, including failing to reveal a material fact, the omission of which tends to

 mislead or deceive the consumer.

       154. In purchasing or leasing the Class Vehicles, Plaintiff Krohn and other

 Virginia Class members were deceived by FCA’s failure to disclose the Sway Bar

 Defect.

       155. If FCA had disclosed the Sway Bar Defect, Plaintiff Krohn and other

 Virginia Class members would not have bought or leased the Class Vehicles, or

 would have done so on different terms.

       156. FCA’s actions as set forth in this complaint occurred in the conduct of

 trade or commerce.


                                           62
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.393   Page 64 of 75




       157. FCA’s actions were likely to deceive reasonable consumers, and in

 fact did so.

       158. FCA intentionally and knowingly failed to disclose the Sway Bar

 Defect, with the intent to mislead consumers.

       159. FCA knew or should have known that its conduct violated the

 Virginia CPA.

       160. FCA owed consumers, including Plaintiff Krohn and the other

 Virginia Class members, a duty to disclose the Sway Bar Defect.

       161.     FCA’s conduct proximately caused injuries to Plaintiff Krohn and

 other Virginia Class members.

       162. FCA’s violations present a continuing risk to the general public, and

 affect the public interest.

       163. Plaintiff Krohn seeks, on behalf of himself and the Virginia Class

 members, all relief available under the Virginia CPA.

                                     COUNT IX
                Violation of the Nevada Deceptive Trade Practices Act
                          (Nev. Rev. Stat. § 598.0903 et seq.)

       164. Plaintiffs hereby incorporate by reference and reallege the allegations

 contained in the preceding paragraphs of this Complaint.

       165. Plaintiff Klimushkin bring this cause of action on behalf of himself

 and the other members of the Nevada Class against FCA.


                                          63
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.394    Page 65 of 75




       166. The Nevada Deceptive Trade Practices Act (“Nevada DTPA”), Nev.

 Rev. Stat. § 598.0903 et seq., prohibits deceptive trade practices. Nev. Rev. Stat. §

 598.0915 provides that a person engages in a “deceptive trade practice” if, in the

 course of business or occupation, the person: “9. Advertises goods or services with

 intent not to sell or lease them as advertised”; or “15. Knowingly makes any other

 false representation in a transaction.”

       167.    In the course of its business, FCA failed to disclose and actively

 concealed the Sway Bar Defect. FCA therefore engaged in unfair methods of

 competition, unconscionable acts or practices, and unfair or deceptive acts or

 practices, including failing to reveal a material fact, the omission of which tends to

 mislead or deceive the consumer.

       168. In purchasing or leasing the Class Vehicles, Plaintiffs Klimushkin and

 other Nevada Class members were deceived by FCA’s failure to disclose the Sway

 Bar Defect.

       169. FCA had a duty to disclose the Sway Bar Defect because at the time

 of sale, FCA had superior knowledge with regards to the existence of the defect,

 for all of the reasons alleged in the section above addressing FCA’s pre-sale

 knowledge.




                                           64
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20       PageID.395   Page 66 of 75




       170. If FCA had disclosed the Sway Bar Defect, Plaintiffs Klimushkin and

 other Nevada Class members would not have bought or leased the Class Vehicles,

 or would have done so on different terms.

       171. FCA’s actions as set forth in this complaint occurred in the conduct of

 trade or commerce.

       172. FCA’s actions were likely to deceive reasonable consumers, and in

 fact did so.

       173. FCA intentionally and knowingly failed to disclose the Sway Bar

 Defect, with the intent to mislead consumers.

       174. FCA knew or should have known that its conduct violated the Nevada

 DTPA.

       175. FCA owed consumers, including Plaintiff Klimushkin and the other

 Nevada Class members, a duty to disclose the Sway Bar Defect.

       176.     FCA’s conduct proximately caused injuries to Plaintiff Klimushkin

 and other Nevada Class members.

       177. FCA’s violations present a continuing risk to the general public, and

 affect the public interest.

       178. Plaintiff Klimushkin seeks, on behalf of himself and the Nevada

 Class, all relief available under the Nevada DTPA.




                                          65
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.396    Page 67 of 75




                                    COUNT X
                Deceptive Acts or Practices, New York GBL § 349

       179. Plaintiffs hereby incorporate by reference and reallege the allegations

 contained in the preceding paragraphs of this Complaint.

       180. Plaintiff Robert Oliver brings this claim individually and on behalf of

 the other members of the New York Subclass against Defendant.

       181. By the acts and conduct alleged herein, Defendant committed unfair

 or deceptive acts and practices concerning the Sway Bar Defect.

       182. The foregoing deceptive acts and practices were directed at

 consumers.

       183. The foregoing deceptive acts and practices are misleading in a

 material way because, in the course of Defendant’s business, they willfully failed

 to disclose and actively concealed the Sway Bar Defect as described above.

 Further, Defendant misrepresented the true nature of the Class Vehicles.

 Accordingly, Defendant made untrue, deceptive or misleading representations of

 material facts and omitted and/or concealed material facts.

       184. Defendant engaged in deceptive acts or practices when it failed to

 disclose material information concerning the Class Vehicles which was known to

 Defendant at the time of the sale. Defendant deliberately withheld the information

 about the defect in order to postpone or prevent its warranty obligations and to

 induce the consumer to enter into a transaction.

                                          66
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.397    Page 68 of 75




         185. The reliability of the Class Vehicles was material to Plaintiff Oliver

 and the other members of the New York Subclass. Had Plaintiff Oliver and the

 other members of the New York Subclass known that their Class Vehicles had the

 Sway Bar Defect, they would not have purchased the Class Vehicles, or would

 have done so on materially different terms.

         186. Because Defendant’s deception takes place in the context of

 automobile safety, that deception affects the public interest.

         187. Plaintiff Oliver purchased his vehicle in New York.

         188. Defendant’s unlawful conduct constitutes unfair acts or practices that

 have the capacity to and that do deceive consumers and have a broad impact on

 consumers at large.

         189. Plaintiff and the other members of the New York Subclass suffered

 injury caused by Defendant’s failure to disclose material information. Plaintiff and

 the other members of the New York Subclass overpaid for their vehicles and did

 not receive the benefit of their bargain. The defective Class Vehicles do not

 operate reliably and pose a grave safety threat. The value of the Class Vehicles has

 diminished now that the defect has come to light, and that the class vehicles are not

 safe.

         190. On behalf of themselves and other members of the New York

 Subclass, Plaintiff Oliver seeks to enjoin the unlawful acts and practices described


                                           67
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.398     Page 69 of 75




 herein, to recover actual damages or fifty dollars, whichever is greater, and

 reasonable attorneys’ fees, and any other relief permitted under New York Gen.

 Bus. Law § 349.

                                   COUNT XI
               (False Advertising, New York Gen. Bus. Law § 350)

       191. Plaintiffs hereby incorporate by reference the allegations contained in

 all preceding paragraphs of this Complaint.

       192. Plaintiff Oliver brings this claim individually and on behalf of the

 members of the proposed New York Subclass.

       193. Based on the foregoing, Defendant has engaged in consumer-oriented

 conduct that is deceptive or misleading in a material way which constitutes false

 advertising in violation of Section 350 of the New York General Business Law.

       194. The foregoing acts were directed at consumers and was likely to

 mislead a reasonable consumer acting reasonably under the circumstances.

       195. This misrepresentations and omissions at issue here resulted in

 consumer injury or harm to the public interest.

       196. Plaintiff Oliver and New York Subclass members were injured as a

 direct and proximate result of Defendant’s violation because (a) they would not

 have purchased Defendant’s Products had they known the products were defective,

 (b) they overpaid for the class vehicles, and (c) the Products did not have the



                                          68
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20         PageID.399    Page 70 of 75




 characteristics, uses, or benefits as promised. As a result, Plaintiff Oliver and

 members of the New York Subclass have been damaged.

       197. On behalf of himself and other members of the New York Subclass,

 Plaintiff Oliver seeks to enjoin the unlawful acts and practices described herein, to

 recover actual damages or five hundred dollars per violation, whichever is greater,

 and reasonable attorneys’ fees, and any other relief permitted under New York

 Gen. Bus. Law § 350.

                                      COUNT XII
 (South Carolina Unfair Trade Practices Act, S.C. Code Ann. §§ 39-5-10, et seq.)

       198. Plaintiffs hereby incorporate by reference the allegations contained in

 all preceding paragraphs of this Complaint.

       199. Plaintiff Stirrat brings this claim individually and on behalf of the

 members of the proposed South Carolina Subclass.

       200. Defendant, Plaintiff Stirrat, and the South Carolina Subclass are

 “persons” within the meaning of S.C. CODE ANN. § 39-5-10(a).

       201. Defendant engaged in “trade” or “commerce” within the meaning of

 S.C. CODE ANN. § 39-5-10(b).

       202. The South Carolina Unfair Trade Practices Act (“South Carolina

 UTPA”) broadly prohibits “unfair or deceptive acts or practices in the conduct of

 any trade or commerce.” S.C. CODE ANN. § 39-5-20(a). In the course of


                                           69
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.400    Page 71 of 75




 Defendant’s business, it willfully failed to disclose and actively concealed the

 Sway Bar Defect. Accordingly, Defendant engaged in unfair and deceptive

 business practices prohibited by the South Carolina UTPA. Defendant’s conduct

 was unfair because it (1) offends public policy as it has been established by

 statutes, the common law, or otherwise; (2) is immoral, unethical, oppressive, or

 unscrupulous; or (3) causes substantial injury to consumers. Defendant’s conduct is

 deceptive because it has the capacity or tendency to deceive.

       203. In purchasing or leasing the Class Vehicles, Plaintiff Stirrat and the

 other Subclass members were deceived by Defendant’s failure to disclose the Sway

 Bar Defect.

       204. Plaintiff and Subclass members reasonably relied upon Defendant’s

 material omissions and false misrepresentations. They had no way of knowing that

 Defendant’s representations were false and misleading. Plaintiff and Subclass

 members did not, and could not, unravel Defendant’s deception on their own.

       205. Defendant’s actions as set forth above occurred in the conduct of trade

 or commerce.

       206. Defendant’s unfair or deceptive acts or practices were likely to and

 did in fact deceive reasonable consumers.




                                          70
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20        PageID.401    Page 72 of 75




       207. Defendant intentionally and knowingly failed to disclose and

 misrepresented material facts regarding the ClassVehicles with an intent to mislead

 Plaintiff and the Subclass.

       208. Defendant knew or should have known that its conduct violated the

 South Carolina UTPA.

       209. Defendant’s violations present a continuing risk to Plaintiff as well as

 to the general public. Defendant’s unlawful acts and practices complained of

 herein affect the public interest.

       210. Plaintiff Stirrat and other Subclass members were injured and suffered

 an ascertainable loss, injury-in-fact, and/or actual damages as a proximate result of

 Defendant’s conduct in that they overpaid for defective Class Vehicles and did not

 receive the benefit of their bargain, and their Class Vehicles have suffered a

 diminution in value. These injuries are the direct and natural consequence of

 Defendant’s wrongful conduct alleged here.

       211. Pursuant to S.C. CODE ANN. § 39-5-140(a), Defendant is liable to

 Plaintiff and the Subclass for damages in amounts to be proven at trial, treble

 damages for willful and knowing violations, punitive damages, and attorneys’ fees

 and costs, as well as any other remedies the Court may deem appropriate under the

 South Carolina UTPA.




                                          71
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20           PageID.402   Page 73 of 75




                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

 situated, respectfully asks this Court to enter judgment against FCA and in favor of

 Plaintiffs and the Classes, and award the following relief:

        A.    An order certifying this action as a class action pursuant to Rule 23 of

              the Federal Rules of Civil Procedure, declaring Plaintiffs

              representatives of the Classes, and Plaintiffs’ counsel as counsel for

              the Classes;

        B.    An order awarding declaratory relief and enjoining FCA from

              continuing the unlawful, deceptive, fraudulent, harmful, and unfair

              business conduct and practices alleged herein;

        C.    Injunctive and equitable relief in the form of a comprehensive

              program to repair the Sway Bar Defect, and/or buyback all Class

              Vehicles, and to fully reimburse and make whole all Class and

              Subclass members for all costs and economic losses;

        D.    A declaration that FCA is financially responsible for all Class notice

              and the administration of Class relief;

        E.    An order awarding to the extent available under governing law,

              restitution, disgorgement, punitive damages, treble damages,

              exemplary damages and statutory damages; and compensatory


                                          72
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20           PageID.403   Page 74 of 75




              damages for economic loss and out-of-pocket costs in an amount to be

              determined at trial;

        F.    A declaration that FCA is required to engage in corrective advertising;

        G.    An order requiring FCA to pay both pre- and post- judgment interest

              on any amounts awarded;

        H.    An award of costs, expenses, and attorneys’ fees as permitted by law;

              and

        I.    Such other or further relief as the Court may deem appropriate, just,

              and equitable.

                           DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial

 by jury of any and all issues in this action so triable of right.

 Dated: July 10, 2020                     Respectfully submitted,
                                          BURSOR & FISHER, P.A.

                                          By:        /s/ Joel D. Smith

                                          L. Timothy Fisher
                                          Joel D. Smith
                                          Frederick J. Klorczyk III
                                          1990 North California Blvd., Suite 940
                                          Walnut Creek, CA 94596
                                          Telephone: (925) 300-4455
                                          Facsimile: (925) 407-2700
                                          Email: fklorczyk@bursor.com


                                             73
Case 2:20-cv-10972-SFC-DRG ECF No. 16 filed 07/10/20   PageID.404   Page 75 of 75




                                    BARBAT, MANSOUR, SUCIU &
                                    TOMINA PLLC
                                    Nick Suciu III
                                    6905 Telegraph Rd., Suite 115
                                    Bloomfield Hills, MI 48301
                                    Telephone: (313) 303-3472
                                    E-Mail: nicksuciu@bmslawyer.com




                                      74
